DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 11/28/18.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 11 and 20 are independent claims.

Claim Objections
4.	Claims 7, 8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim XXX are rejected under 35 U.S.C. 103(a) as being unpatentable over Robertson (US 20090327883) in view of Cheong (US 20140372447).
Regarding claim 1, Robertson discloses a method of generating a learning path for a topic, the method comprising:
extracting, by a learning path generation device, a plurality of key phrases from each of a plurality of learning resources related to the topic (this can include monitoring certain types of words such as key words for example for their frequency, for word nearness or distance to other words in a paragraph (or other media), or substantially any type of statistical processes that is employed to indicate additional context for a processed application or data structure, paragraph 0041); 
determining, by the learning path generation device, a learning context for each of the plurality of learning resources based on the plurality of key phrases (This may include local database searches for information in relation to a given topic or slide where such query data (e.g., key words employed for search) can be employed to potentially add context to a given visualization the user may desire to view, paragraph 0035); 
forming, by the learning path generation device, a set of key phrase groups from among the plurality of key phrases for each of the plurality of learning resources (the learning components 450 can also be fed with predetermined data such as controls that weight such aspects as key words or word clues that may influence the context component 410. Learning components 450 can include substantially any type of artificial intelligence component including neural networks, Bayesian components, Hidden Markov Models, Classifiers such as Support Vector Machines and so forth and are described in more detail with respect to FIG. 5, paragraph 0038).

However, Cheong discloses wherein in at least FIGS. 3-7, a relationship between key phrases/words is seen and is presented within the structure of a structured graph with nodes and edges between said nodes and edges.  Moreover, Cheong describes wherein a relationship between core words and subject words of any one field cannot be appropriately expressed in a tree structure such as a table of contents of a general book. This is because there are many cases in which one subject word is related to another subject word. In a book, such a relationship is described somewhere, and a learner should understand a description about the relationship and form the relationship in the learner's head (paragraph 0007).  Further, Cheong describes wherein the knowledge graph storage unit 117 displays a related degree between two nodes at an edge, and stores a knowledge index representing a structure of a knowledge field in a cycle graph form in which more than one path may exist between any pair of nodes. That is, the knowledge graph storage unit 117 stores a graph of a knowledge index such as FIG. 2. The knowledge graph storage unit 117 outputs a corresponding knowledge graph, node, edge, and related degree according to a request of the related degree calculator 107, the semantic processor 109, the bookmarking processor 111, the search unit 113, the navigation 
The combination of Robertson in view of Cheong would have resulted in the adaptive learning interface of Robertson to further incorporate Cheong’s teachings of utilizing relationship pairings within a structured node to get the user to where they need to get to. One would have been motivated to have combined the teachings because a user in Robertson is already interested in getting a user to the quickest most reliable path and Cheong assists with semantic pairing and learning algorithms to better predict where a user will ultimately end up.  As such, the combination of references would have led to a predictable invention among commonly known teachings at the time.
Regarding claim 11, Robertson discloses a system for generating a learning path for a topic, the system comprising: a learning path generation device comprising at least one processor and a computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
extracting a plurality of key phrases from each of a plurality of learning resources related to the topic (this can include monitoring certain types of words such as key words for example for their frequency, for word nearness or distance to other words in a paragraph (or other media), or substantially any type of statistical processes that is employed to indicate additional context for a processed application or data structure, paragraph 0041);
determining a learning context for each of the plurality of learning resources based on the plurality of key phrases (This may include local database searches for information in relation to a given topic or slide where such query data (e.g., key words employed for search) can be 
forming a set of key phrase groups from among the plurality of key phrases for each of the plurality of learning resources (the learning components 450 can also be fed with predetermined data such as controls that weight such aspects as key words or word clues that may influence the context component 410. Learning components 450 can include substantially any type of artificial intelligence component including neural networks, Bayesian components, Hidden Markov Models, Classifiers such as Support Vector Machines and so forth and are described in more detail with respect to FIG. 5, paragraph 0038).
Robertson does not disclose wherein determining a relationship among the key phrases in each of the set of key phrase groups based on the learning context, generating a structured graph for the plurality of learning resources based on the plurality of key phrases and the relationship among the key phrases; and generating the learning path for the topic based on the structured graph for the plurality of learning resources. 
However, Cheong discloses wherein in at least FIGS. 3-7, a relationship between key phrases/words is seen and is presented within the structure of a structured graph with nodes and edges between said nodes and edges.  Moreover, Cheong describes wherein a relationship between core words and subject words of any one field cannot be appropriately expressed in a tree structure such as a table of contents of a general book. This is because there are many cases in which one subject word is related to another subject word. In a book, such a relationship is described somewhere, and a learner should understand a description about the relationship and form the relationship in the learner's head (paragraph 0007).  Further, Cheong 
The combination of Robertson in view of Cheong would have resulted in the adaptive learning interface of Robertson to further incorporate Cheong’s teachings of utilizing relationship pairings within a structured node to get the user to where they need to get to. One would have been motivated to have combined the teachings because a user in Robertson is already interested in getting a user to the quickest most reliable path and Cheong assists with semantic pairing and learning algorithms to better predict where a user will ultimately end up.  As such, the combination of references would have led to a predictable invention among commonly known teachings at the time.
Regarding claim 20, Robertson discloses a non-transitory computer-readable medium storing computer-executable instructions for generating a learning path for a topic, the computer-executable instructions configured for:
extracting a plurality of key phrases from each of a plurality of learning resources related to the topic (this can include monitoring certain types of words such as key words for 
determining a learning context for each of the plurality of learning resources based on the plurality of key phrases (This may include local database searches for information in relation to a given topic or slide where such query data (e.g., key words employed for search) can be employed to potentially add context to a given visualization the user may desire to view, paragraph 0035);
forming a set of key phrase groups from among the plurality of key phrases for each of the plurality of learning resources (the learning components 450 can also be fed with predetermined data such as controls that weight such aspects as key words or word clues that may influence the context component 410. Learning components 450 can include substantially any type of artificial intelligence component including neural networks, Bayesian components, Hidden Markov Models, Classifiers such as Support Vector Machines and so forth and are described in more detail with respect to FIG. 5, paragraph 0038).
Robertson does not disclose determining a relationship among the key phrases in each of the set of key phrase groups based on the learning context; generating a structured graph for the plurality of learning resources based on the plurality of key phrases and the relationship among the key phrases and generating the learning path for the topic based on the structured graph for the plurality of learning resources.
However, Cheong discloses wherein in at least FIGS. 3-7, a relationship between key phrases/words is seen and is presented within the structure of a structured graph with nodes 
The combination of Robertson in view of Cheong would have resulted in the adaptive learning interface of Robertson to further incorporate Cheong’s teachings of utilizing relationship pairings within a structured node to get the user to where they need to get to. One would have been motivated to have combined the teachings because a user in Robertson is already interested in getting a user to the quickest most reliable path and Cheong assists with semantic pairing and learning algorithms to better predict where a user will ultimately end up.  
Regarding claim 2, Robertson discloses further comprising: acquiring the plurality of learning resources related to the topic (at least FIG. 10, and applications, modules and data); and storing the plurality of learning resources in a database (at least FIG. 10 wherein the data is stored in memory storage). 
Regarding claim 9, Robertson discloses further comprising generating a personalized learning path for a user based on a current understanding of the user on the topic and the learning path for the topic (FIG. 1, a user’s profile, context, data and other characteristics are fed into an algorithm and a visualization [path] is determined for a user),
wherein the current understanding of the user is determined based on an input from the user on one or more prerequisites identified for the topic (FIG. 1, the visualization is based on the context input and user profile of the user).
Regarding claim 18, Robertson discloses wherein the operations further comprise generating a personalized learning path for a user based on a current understanding of the user on the topic and the learning path for the topic (FIG. 1, a user’s profile, context, data and other characteristics are fed into an algorithm and a visualization [path] is determined for a user), and 
wherein the current understanding of the user is determined based on an input from the user on one or more prerequisites identified for the topic  (FIG. 1, the visualization is based on the context input and user profile of the user).
Regarding claim 10, Robertson discloses further comprising determining a learning time for the user based on the personalized learning path (dynamic visualization concepts involve 
Regarding claim 19, Robertson discloses wherein the operations further comprise determining a learning time for the user based on the personalized learning path (dynamic visualization concepts involve the process that the system 100 is able to identify what affects the proper visualization of a data item such as what type of display to render and what is absolutely important to display--for instance, taking into account physical characteristics of the user. This includes adding information about the display surface over time, where the context component 160 learns preferences and abilities to allow automated visual customization for the user, paragraph 0024).
6.	Claims 3 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robertson-Cheong in view of Boyns (US 20100076968). 
Regarding claim 3, Robertson discloses wherein the plurality of key phrases is extracted, using a first machine learning algorithm, by: determining a set of n-gram frequencies based on a set of tags in a given learning resource, and determining the plurality of key phrases based on the set of n-gram frequencies. 
However, Boyns discloses wherein FIG. 13 illustrates a flow diagram of processing that can be used to identify voice tag data using customized or specialized training sets for voice 
The combination of Robertson in view of Boyns would have resulted in the adaptive learning interface of Robertson to further incorporate Boyns’ teachings of utilizing algorithm data based on frequency usage to better get the user to where they need to get to. One would have been motivated to have combined the teachings because a user in Robertson is already interested in getting a user to the quickest most reliable path and Boyns’ assists with n-gram frequencies and pairings to better predict where a user will ultimately end up.  As such, the combination of references would have led to a predictable invention among commonly known teachings at the time.
Regarding claim 12, Robertson discloses wherein the plurality of key phrases is extracted, using a first machine learning algorithm, by: determining a set of n-gram frequencies based on a set of tags in a given learning resource, and determining the plurality of key phrases based on the set of n-gram frequencies. 
However, Boyns discloses wherein FIG. 13 illustrates a flow diagram of processing that can be used to identify voice tag data using customized or specialized training sets for voice recognition. In 1302, processing can begin. In 1304, a voice recognition engine, audio codec, or other speech module, for instance in profiling server 170 and/or in mobile device 102, can initiate speech recognition processing by identifying an initial frequency of speech unit sequences for use as a speech decoding dictionary, such as an ordered set of N-grams. In one or more aspects, the speech unit sequences can consist of an N-gram, or a set of words which appear in a given order, such as "Mexican restaurant within 10 miles." In 1306, a frequency of speech unit sequences can be determined for all users around a location having a voice tag contained in set of geotag data 114. In 1308, a frequency of speech unit sequences can be determined for speech samples ever spoken by the subject user. In 1310, a frequency of tags in a surrounding area (or tag "cloud") associated with a specific subject location can be determined. For example, a given location in profiled region 110 with defined latitude/longitude coordinates (or, latitude/longitude/altitude coordinates) can have the term "golf" appearing in the associated set of geotag data 114 with a frequency above a predetermined threshold (paragraph 0074).
The combination of Robertson in view of Boyns would have resulted in the adaptive learning interface of Robertson to further incorporate Boyns’ teachings of utilizing algorithm .
7.	Claims 4 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robertson-Cheong in view of Ghulati (US 20200202074). 
Regarding claim 4, Robertson does not disclose wherein the learning context is determined using a second machine learning algorithm, and wherein the second machine learning algorithm is a long short-term memory (LSTM) machine learning algorithm. 
However, Ghulati discloses wherein machine learning may be performed through the use of one or more of: a non-linear hierarchical algorithm; neural network; convolutional neural network; recurrent neural network; long short-term memory network; multi-dimensional convolutional network; a memory network; or a gated recurrent network allows a flexible approach when generating the predicted block of visual data. The use of an algorithm with a memory unit such as a long short-term memory network (LSTM), a memory network or a gated recurrent network can keep the state of the predicted blocks from motion compensation processes performed on the same original input frame. The use of these networks can improve computational efficiency and also improve temporal consistency in the motion compensation process across a number of frames, as the algorithm maintains some sort of state or memory of 
The combination of Robertson in view of Ghulati would have resulted in the adaptive learning interface of Robertson to further incorporate Ghulati’s teachings of utilizing algorithm data based on frequency usage to better get the user to where they need to get to. One would have been motivated to have combined the teachings because a user in Robertson is already interested in getting a user to the quickest most reliable path and Ghulati’s assists LSTM algorithms to better predict where a user will ultimately end up.  As such, the combination of references would have led to a predictable invention among commonly known teachings at the time.
Regarding claim 13, Robertson does not disclose wherein the learning context is determined using a second machine learning algorithm, and wherein the second machine learning algorithm is a long short-term memory (LSTM) machine learning algorithm. 
However, Ghulati discloses wherein machine learning may be performed through the use of one or more of: a non-linear hierarchical algorithm; neural network; convolutional neural network; recurrent neural network; long short-term memory network; multi-dimensional convolutional network; a memory network; or a gated recurrent network allows a flexible approach when generating the predicted block of visual data. The use of an algorithm with a memory unit such as a long short-term memory network (LSTM), a memory network or a gated recurrent network can keep the state of the predicted blocks from motion compensation processes performed on the same original input frame. The use of these networks can improve computational efficiency and also improve temporal consistency in the motion compensation 
The combination of Robertson in view of Ghulati would have resulted in the adaptive learning interface of Robertson to further incorporate Ghulati’s teachings of utilizing algorithm data based on frequency usage to better get the user to where they need to get to. One would have been motivated to have combined the teachings because a user in Robertson is already interested in getting a user to the quickest most reliable path and Ghulati’s assists LSTM algorithms to better predict where a user will ultimately end up.  As such, the combination of references would have led to a predictable invention among commonly known teachings at the time.
8.	Claim 5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robertson-Cheong in view of Krishnamurthy (US 20160364377). 
Regarding claim 5, Robertson does not disclose wherein key phrase groups comprises key phrase pairs, and wherein each of the set of key phrase pairs is formed by pairing each of the plurality of key phrases of a given learning resource with at least one of: each of a plurality of remaining key phrases of the given learning resource, or each of a plurality of randomly selected key phrases from a corpus of key phrases related to the topic. 
However, Krishnamurthy discloses wherein for each key value pair in the generated reading result map 939, the LPKBS 202 verifies 940 whether the discourse context comprises one or more semantic items for the word in the phrase in the value part of the map. The LPKBS 202 determines 941 whether the semantic items are found. If the semantic items are found, the 
The combination of Robertson in view of Krishnamurthy would have resulted in the adaptive learning interface of Robertson to further incorporate Krishnamurthy’s teachings of utilizing algorithm data based on key phrase pair determination usage to better get the user to where they need to get to. One would have been motivated to have combined the teachings because a user in Robertson is already interested in getting a user to the quickest most reliable path and Krishnamurthy’s key phrase pair algorithms can better predict where a user will ultimately end up.  As such, the combination of references would have led to a predictable invention among commonly known teachings at the time.
Regarding claim 14, Robertson does not disclose wherein key phrase groups comprises key phrase pairs, and wherein each of the set of key phrase pairs is formed by pairing each of the plurality of key phrases of a given learning resource with at least one of: each of a plurality of remaining key phrases of the given learning resource, or each of a plurality of randomly selected key phrases from a corpus of key phrases related to the topic. 
However, Krishnamurthy discloses wherein for each key value pair in the generated reading result map 939, the LPKBS 202 verifies 940 whether the discourse context comprises one or more semantic items for the word in the phrase in the value part of the map. The LPKBS 
The combination of Robertson in view of Krishnamurthy would have resulted in the adaptive learning interface of Robertson to further incorporate Krishnamurthy’s teachings of utilizing algorithm data based on key phrase pair determination usage to better get the user to where they need to get to. One would have been motivated to have combined the teachings because a user in Robertson is already interested in getting a user to the quickest most reliable path and Krishnamurthy’s key phrase pair algorithms can better predict where a user will ultimately end up.  As such, the combination of references would have led to a predictable invention among commonly known teachings at the time.
9.	Claim 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robertson-Cheong in view of Tarassenko (US 20110265026). 
Regarding claim 6, Robertson does not disclose wherein the relationship among the key phrases in a given key phrase group is determined, using a third machine learning algorithm, by: determining a probability of occurrence of a key phrase in the given key phase group in presence of remaining key phrases in the given key phase group; and determining a nature of relationships among the key phrases, in the given key phase group, in a multi-dimension space. 

The combination of Robertson in view of Tarassenko would have resulted in the adaptive learning interface of Robertson to further incorporate Tarassenko’s teachings of utilizing probability based data using key phrases to better get the user to where they need to get to. One would have been motivated to have combined the teachings because a user in Robertson is already interested in getting a user to the quickest most reliable path and Tarassenko’s probability basis of obtaining relevant relationships can better predict where a user will ultimately end up.  As such, the combination of references would have led to a predictable invention among commonly known teachings at the time.
Regarding claim 15, Robertson does not disclose wherein the relationship among the key phrases in a given key phrase group is determined, using a third machine learning algorithm, by: determining a probability of occurrence of a key phrase in the given key phase group in presence of remaining key phrases in the given key phase group; and determining a 
However, Tarassenko discloses using a predefined relationship, calculated for said reduced dimensionality space, between the marginal index of novelty and the marginal probability of different states of the system to find a marginal probability value representing the probability of the system being at least as close to said normal state as the state represented by the deficient data point, using a further predefined relationship, calculated for said multi-dimensional measurement space, between the index of novelty and the probability of different states of the system to find the index of novelty in said multi-dimensional measurement space corresponding to a probability equal to said marginal probability value (paragraph 0021-0022).
The combination of Robertson in view of Tarassenko would have resulted in the adaptive learning interface of Robertson to further incorporate Tarassenko’s teachings of utilizing probability based data using key phrases to better get the user to where they need to get to. One would have been motivated to have combined the teachings because a user in Robertson is already interested in getting a user to the quickest most reliable path and Tarassenko’s probability basis of obtaining relevant relationships can better predict where a user will ultimately end up.  As such, the combination of references would have led to a predictable invention among commonly known teachings at the time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174